Case: 16-30043      Document: 00514174314         Page: 1    Date Filed: 09/28/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 16-30043
                                                                                     Fif h Circuit

                                                                                   FILED
                                  Summary Calendar                         September 28, 2017
                                                                              Lyle W. Cayce
CARLTON TREMELL TURNER,                                                            Clerk


                                                 Plaintiff-Appellant

v.

DAVID THOMAS; LONNIE NAIL,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:13-CV-2818


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Carlton Tremell Turner, Louisiana prisoner # 372940, appeals the
district court’s dismissal of his 42 U.S.C. § 1983 complaint following a jury
verdict for the defendants. He also appeals the district court’s denial of his
postjudgment motions for a new trial pursuant to Federal Rule of Civil
Procedure 59 and for reconsideration of the denial of the motion for a new trial.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30043     Document: 00514174314     Page: 2   Date Filed: 09/28/2017


                                  No. 16-30043

      This court has a duty to examine the basis of its jurisdiction, sua sponte,
if necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). A timely
notice of appeal is a jurisdictional requirement in a civil case. Bowles v.
Russell, 551 U.S. 205, 214 (2007).
      Federal Rule of Appellate Procedure 4(a)(1)(A) requires that the notice
of appeal in a civil action be filed within 30 days of entry of the judgment or
order from which the appeal is taken. Turner’s timely Rule 59(a) motion for a
new trial suspended the time for filing a notice of appeal. See FED. R. APP. P.
4(a)(4)(A)(v). Thus, the latest date on which Turner could have filed a timely
notice of appeal was April 25, 2016, 30 days after the district court’s March 24,
2016, order denying his Rule 59(a) motion. See FED. R. APP. P. 4(a)(1), (a)(4)(A).
However, Turner’s notice of appeal was not filed until May 18, 2016.
      Turner’s motion for reconsideration of the denial of his Rule 59(a) motion
had no additional tolling effect. See Charles L.M. v. Northeast Indep. Sch.
Dist., 884 F.2d 869, 870 (5th Cir. 1989).              Further, his motion for
reconsideration, which alleged substantially the same grounds as urged in the
first Rule 59(a) motion, was successive. See id. Such successive motions are
“condemned by well-established authority.”       Id.   Accordingly, we will not
review Turner’s motion for reconsideration. See id.
      Because Turner’s notice of appeal was filed more than 30 days after the
March 24, 2016, order denying his motion for a new trial, it is untimely as to
both the underlying judgment of dismissal and the denial of his motion for a
new trial. Given the absence of a timely notice of appeal in this case, this
appeal must be dismissed for lack of jurisdiction.
      APPEAL DISMISSED.




                                        2